Citation Nr: 0909440	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for an eye disorder, 
claimed as a prism in the right eye and vision impairment.

3.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer, to include as secondary to exposure 
to herbicides.

4.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from July 1969 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 2006 by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for depression, an eye disorder, and skin cancer 
and hypertension claimed as a result of exposure to 
herbicides.

The issues of skin cancer and hypertension claimed as a 
result of exposure to herbicides are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current depressive 
disorder for VA compensation purposes.

3.  The Veteran is not shown to have a current eye disorder 
for VA compensation purposes.

4.  Vision loss is first shown more than 30 years after 
separation from service and is not shown to be due to 
military service.

CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).

2.  An eye disorder, including vision loss, was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
depression and an eye disorder was received in October 2005.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in November 2005.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding the VCAA.  Thereafter, the 
claims were reviewed and a statement of the case was issued 
in August 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in November 
2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
private treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  

The Veteran was not been provided with a VA examination to 
assess the current nature and etiology of his claimed 
depression and eye disabilities on appeal.  However, VA need 
not conduct an examination with respect to the claims on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2008).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of persistent or recurrent symptoms of 
depression or an eye disorder.  In addition, there is no 
evidence that the Veteran's vision impairment, first shown 
more than 30 years after separation from service, may be 
related to service.  Therefore, a VA examination to evaluate 
the Veteran's claimed depression and eye disorder, including 
vision loss, is not warranted.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Factual Background and Analysis

The Veteran contends that he developed depression and an eye 
disorder, claimed as a prism in the right eye and vision 
impairment, as a result of military service.  Having 
carefully considered the claims in light of the record and 
the applicable law, the Board finds that the preponderance of 
the evidence is against the claims.

Depression

Service treatment records are entirely silent for any 
complaints, findings or reference to depression or any mental 
health problems.  

Post-service private treatment notes contain no complaints or 
findings related to any mental health disorder.  In private 
treatment notes dated from January 2004 to December 2005 from 
A. H., P.A.-C, the Veteran denied mood change, change in 
appetite or weight, fatigue (except in August 2004 when he 
complained of fatigue in hot weather), anxiety, bothersome 
thoughts, confusion, and forgetfulness.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for depression 
is not warranted because there is no persuasive evidence that 
he has a current depressive disorder that is related to any 
event, injury, or disease during active military service.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Therefore, the Veteran's claim for service connection 
for depression must be denied.

Eye Disorder

Service treatment records are entirely silent for any 
complaints, findings or reference to any eye problems.  His 
distant vision was reported as 20/20 bilaterally at 
enlistment examination in June 1969 and at separation 
examination in March 1971.

In a private medical history report from Dr. M. W. dated in 
September 1996, the Veteran indicated that he had trouble 
with his eyes.  He reported that he had been working in coal 
mines for 23 years, including 13 years underground.  In a 
treatment note dated in October 1997, his head, eyes, ears, 
nose, and throat were noted to be within normal limits.

In a private treatment note from Raleigh Boone Medical Center 
dated in April 1999, the Veteran's vision was noted as 20/20 
bilaterally, color test was reported as normal, and he 
reported wearing only reading glasses.  

A private treatment note from A. H., P.A.-C, dated in March 
2004 listed eye findings within normal limits.  In a 
treatment note dated in December 2004, A. H. listed an 
impression of foreign body - (dirt), irritative 
conjunctivitis.

In a private eye examination report from Dr. D. H. dated in 
March 2004, the Veteran reported a history of "prism" and 
no double vision since blood pressure medicine started.  His 
medical history included two months of high blood pressure 
under fair control.  He denied any eye problems except near 
blurring without correction (glasses).  In an eye examination 
report dated in March 2005, he again denied any eye problems.  
No diagnoses were made in either examination report, but he 
received corrective lenses at each visit.

The Board has considered the Veteran's claim for service 
connection for an eye disorder and vision impairment, but 
finds that service connection is not warranted because there 
is no evidence of any eye disorder or vision loss in service, 
nor is there any basis for attributing any current vision 
loss to service.  Instead, evidence of record contains no 
findings of any chronic eye disorder, and the first evidence 
of vision loss requiring correction is in March 2004, more 
than 30 years after separation from service.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Additionally, no 
competent evidence of record provides a link between the 
Veteran's current vision loss or his reported history of a 
prism and his active service.  Without medical evidence of a 
nexus between a claimed in-service disease or injury and the 
present disease or injury, service connection cannot be 
granted on a direct basis.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Further, refractive errors of the eye, are 
not recognized as diseases or injuries within the meaning of 
applicable VA legislation.  Therefore, his claim for service 
connection for an eye disorder and vision impairment must be 
denied.

Both Service Connection Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has 
depression and an eye disorder, including vision loss, as a 
result of events during military service.  However, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for depression and an eye disorder, including 
vision impairment, must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for an eye disorder, 
claimed as a prism in the right eye and vision impairment, is 
denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Veteran's service personnel records show that he served 
in the Republic of Vietnam from April 1970 to March 1971.

In a report of medical history dated in June 1969, the 
Veteran checked "yes" to a history of skin diseases.  A 
service treatment note dated in October 1970 showed that the 
Veteran was treated for a furuncle in his right armpit.  A 
separation examination report dated in March 1971 listed a 
skin abnormality, ichthyosis, and blood pressure was reported 
as 140/94.  

Post-service private treatment records contained findings of 
two papules on the Veteran's face in November 1999 and 
treatment for hypertension, diagnosed in January 2004.  An 
additional private treatment record from Raleigh Boone 
Medical Center dated in June 1999 listed an assessment of 
hypertension on one occasion with no treatment necessary.

In a statement received in November 2005, the Veteran 
indicated that he received an Agent Orange (herbicide) 
examination at the Beckley, West Virginia VA Medical Center 
(VAMC) in August 1997.  However, the claims file does not 
include this record or any indication that the RO attempted 
to obtain it.  There is a copy of a page of legal testimony 
in the claims folder that indicates that the Veteran was seen 
at a VA Medical Center in August 1997, and was examined for 
Agent Orange exposure.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the RO should obtain this and any other VA treatment records 
that may be relevant to the Veteran's claims for a skin 
disorder and hypertension and associate them with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated the Veteran for any skin disorder 
or hypertension since December 2005.  Of 
particular interest are any Beckley VAMC 
treatment records, including an Agent 
Orange examination report from 1997.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the determination is 
less than fully favorable, the Veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


